

	

		II

		109th CONGRESS

		1st Session

		S. 102

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Talent introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide grants to States to combat methamphetamine

		  abuse.

	

	

		1.Short titleThis Act may be cited as the

			 Exile Meth

			 Act.

		2.Establishment of

			 grant program for combating methamphetamine repeat offenders

			The Attorney General shall

			 establish a program that provides grants to qualified States for combating the

			 problem of methamphetamine abuse, with a specific focus on the prosecution of

			 repeat offenders.

		

			3.

			Definition

			As used in this Act, the term

			 qualified State means a State that—

			

				(1)

				had more than 200 methamphetamine lab seizures in 2004, as

			 reported by the National Clandestine Laboratory Database; and

			

				(2)

				has a law that provides that a person who possesses or

			 distributes 5 grams or more of methamphetamine, its salts, isomers, or salts of

			 its isomers, or 50 grams or more of a mixture or substance containing a

			 detectable amount of methamphetamine, its salts, isomers, or salts of its

			 isomers, qualifies for a mandatory minimum sentence, without the possibility of

			 probation or parole, of 5 to 40 years for a first offense, 10 years to life for

			 a second offense, and life for a third offense.

			

			4.

			Distribution of grant amounts

			The Attorney General shall

			 distribute grants authorized under this Act to 2 States.

		

			5.

			Administration

			The Attorney General shall

			 prescribe requirements, including application requirements, for grants under

			 the program established under this Act.

		

			6.

			Authorization of appropriations

			

				(a)

				In general

				There are authorized to be appropriated $10,000,000 for each of

			 the fiscal years 2006 and 2007 to carry out this Act.

			

				(b)

				Availability

				Amounts appropriated pursuant to the authorization of

			 appropriations in subsection (a) shall remain available until expended.

			

